DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/21/2022, with respect to the newly amended claim(s) 1-20 have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in view of Shinoda (US 2003/0112172) and Yap (US 9557585) necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the random spacing “allows” various intended goals to be realized.  It is unclear if this limitation is further reciting any structural or functional language.  “Allows” does not actively recite a “configured to” type functional limitation 
Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2003/0112172) and Yap (US 9557585).
Claim 1, 11: Shinoda discloses a method and software for carrying out the method when executed by a processor (fig 9 elements 27, 26, 10, 9) comprising, by a computing system:
determining one or more transmission criteria for a radar system (para 0029- 0031, 0049, 0050) the radar system having a plurality of antenna elements (fig 9 elements 1a-1j, 2a-2e, 3a-3e);
determining a configuration of a selected subset of the plurality of antenna elements satisfying the one or more transmission criteria (para 0029-0031, 0049, 0050);
configuring a switching network (fig 9 elements 6, 7, 10, para 0029-0031, 0049, 0050) to couple each antenna element of the selected subset of antenna elements to a corresponding receiving channel and a corresponding transmitting channel (para 0010- 0012, 0029-0031, 0049, 0050) and
causing the radar system to transmit and receive signals using the selected subset of antenna elements (para 0010- 0012, 0029-0031, 0049, 0050)
Shinoda does not specifically disclose the plurality of antenna elements have a random spacing between adjacent antenna elements, wherein the random spacing includes a spacing component that is larger than half of a length of a carrier frequency and a random offset that randomizes the spacing component to cause the plurality of antenna elements to have a random spacing that is irregular
col 4 lines 36-60 discussing relevant wavelengths as well as challenges in fabrication of appropriate antenna dimensions, col 6 lines 4-16 discussing randoim spacing of antenna elements as an embodiment of the invention, col 6 lines 58-63 discussing again relevant wavelengths of 1.5 μm to over 10 μm, col 11 line 58 - col 12 line 14 disclosing random spacing at irregular intervals in the range of 10 μm to 30 μm).
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Yap in order to eliminate grating lobes which reduce target detection accuracy while also alleviating manufacturing difficulties that can further impair target detection (Yap col 2 lines 35-49).  

Claim 2, 12: Shinoda discloses determining the configuration further comprises:
determining a scenario associated with the vehicle (para 0049, 0050); and
determining the one or more transmission criteria based on radar parameters associated with the scenario (para 0049, 0050); and
selecting the configuration of the subset of the plurality of antenna elements to at least meet the one or more transmission criteria (para 0049, 0050);

Claim 3, 13: Shinoda discloses the scenario is determined based on sensor data of the vehicle, global-positioning system (GPS) data, or map data (fig 7-9, para 0046- 0050);

Claim 4, 14: Shinoda discloses the radar parameters comprise an amount or range of the azimuth angle or elevation angle coverage to provide the field of view (FOV) or an amount of signal-to-noise ratio (SNR) of the signals (para 0010-0012, 0029-0031, 0049, 0050)

Claim 5, 15: Shinoda discloses one or more of the one or more transmission criteria comprise a resolution of the azimuth angle or elevation angle within the FOV or a number of antenna elements to achieve a determined amount of SNR of the signals wherein configuring the switching network activates the subset for respective functions of transmitting and receiving to conserve resources by avoiding activation of the plurality of antenna elements (para 0032)

Claim 6: Shinoda discloses determining the configuration further comprises selecting one or more antenna elements in at least one dimension of the plurality of antenna elements based on the one or more transmission criteria (para 0010- 0012, 0029-0031, 0049, 0050), wherein the plurality of the antenna elements is spatially distributed as a two-dimensional array (fig 13)

Claim 7: Yap discloses random spacing allows the plurality of antenna elements to provide a larger field-of-view (FOV) without extracting spurious data from grating lobes by cancelling out grating lobes through superposition of responses in the plurality of antenna elements  (col 4 lines 36-60 discussing relevant wavelengths as well as challenges in fabrication of appropriate antenna dimensions, col 6 lines 4-16 discussing randoim spacing of antenna elements as an embodiment of the invention, col 6 lines 58-63 discussing again relevant wavelengths of 1.5 μm to over 10 μm, col 11 line 58 - col 12 line 14 disclosing random spacing at irregular intervals in the range of 10 μm to 30 μm).
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Yap in order to eliminate grating lobes which reduce target detection accuracy while also alleviating manufacturing difficulties that can further impair target detection (Yap col 2 lines 35-49).  

Claim 8: Yap discloses the random spacing is larger than a distance defined by a grating lobe of the plurality of antenna elements  (col 4 lines 36-60 discussing relevant wavelengths as well as challenges in fabrication of appropriate antenna dimensions, col 6 lines 4-16 discussing randoim spacing of antenna elements as an embodiment of the invention, col 6 lines 58-63 discussing again relevant wavelengths of 1.5 μm to over 10 μm, col 11 line 58 - col 12 line 14 disclosing random spacing at irregular intervals in the range of 10 μm to 30 μm).
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Yap in order to eliminate grating lobes which reduce 

Claim 9: Yap discloses the random spacing is a function of a wavelength of a carrier frequency range of the radar system, and wherein the random offset is separately defined for the plurality of antenna elements  (col 4 lines 36-60 discussing relevant wavelengths as well as challenges in fabrication of appropriate antenna dimensions, col 6 lines 4-16 discussing randoim spacing of antenna elements as an embodiment of the invention, col 6 lines 58-63 discussing again relevant wavelengths of 1.5 μm to over 10 μm, col 11 line 58 - col 12 line 14 disclosing random spacing at irregular intervals in the range of 10 μm to 30 μm).
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Yap in order to eliminate grating lobes which reduce target detection accuracy while also alleviating manufacturing difficulties that can further impair target detection (Yap col 2 lines 35-49).  

Claim 16: Shinoda discloses a radar system (abstract, para 10-12) comprising:
a plurality of antenna elements (fig 9 elements 1a-1j, 2a-2e, 3a-3e);;
a switching network coupled to the plurality of antenna elements, wherein the switching network is configured to couple a subset of the plurality of antenna elements to a corresponding receiving channel and a corresponding transmitting channel (fig 9 elements 6, 7, 10, para 0029-0031, 0049, 0050)
one or more processors coupled to the switching network (fig 9 elements 27, 26, 10, 9); and
one or more computer-readable non-transitory storage media coupled to the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions operable to cause the processors to perform operations (fig 9 elements 27, 26, 10, 9) comprising:
determining one or more transmission criteria for a radar system (para 0029- 0031, 0049, 0050), the radar system having a plurality of antenna elements (fig 9 elements 1a-1j, 2a-2e, 3a-3e);
determining a configuration of a selected subset of the plurality of antenna elements satisfying the one or more transmission criteria (para 0029-0031, 0049, 0050);
configuring a switching network (fig 9 elements 6, 7, 10, para 0029-0031, 0049, 0050) to couple each antenna element of the selected subset of antenna elements to a corresponding receiving channel and a corresponding transmitting channel (para 0010- 0012, 0029-0031, 0049, 0050); and
causing the radar system to transmit and receive signals using the selected subset of antenna elements (para 0010- 0012, 0029-0031, 0049, 0050)
Shinoda does not specifically disclose the plurality of antenna elements have a random spacing between adjacent antenna elements, wherein the random spacing includes a spacing component that is larger than half of a length of a carrier frequency and a random offset that randomizes the spacing component to cause the plurality of antenna elements to have a random spacing that is irregular
Yap discloses a two-dimensional phased array radar antenna (col 1 lines 56-59, col 5 lines 13-16) wherein the plurality of antenna elements have a random spacing between adjacent antenna elements (col 5 line 65 – col 6 line3, fig 6A), wherein the random spacing includes a spacing component that is larger than half of a length of a carrier frequency and a random offset that randomizes the spacing component to cause the plurality of antenna elements to have a random spacing that is irregular (col 4 lines 36-60 discussing relevant wavelengths as well as challenges in fabrication of appropriate antenna dimensions, col 6 lines 4-16 discussing randoim spacing of antenna elements as an embodiment of the invention, col 6 lines 58-63 discussing again relevant wavelengths of 1.5 μm to over 10 μm, col 11 line 58 - col 12 line 14 disclosing random spacing at irregular intervals in the range of 10 μm to 30 μm).
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Yap in order to eliminate grating lobes which reduce target detection accuracy while also alleviating manufacturing difficulties that can further impair target detection (Yap col 2 lines 35-49).  

Claim 17: Shinoda discloses the processors are further operable to:
determining a scenario associated with the vehicle (para 0049, 0050); and
determining the one or more transmission criteria based on radar parameters associated with the scenario (para 0049, 0050); and
selecting the configuration of the subset of the plurality of antenna elements to at least meet the one or more transmission criteria (para 0049, 0050);

Claim 18: Shinoda discloses the scenario is determined based on sensor data of the vehicle, global-positioning system (GPS) data, or map data (fig 7-9, para 0046- 0050);

Claim 19: Shinoda discloses the radar parameters comprise an amount or range of the azimuth angle or elevation angle coverage to provide the field of view (FOV) or an amount of signal-to-noise ratio (SNR) of the signals (para 0010- 0012, 0029-0031, 0049, 0050)

Claim 20: Shinoda discloses one or more of the one or more transmission criteria comprise a resolution of the azimuth angle or elevation angle within the FOV or a number of antenna elements to achieve a determined amount of SNR of the signals wherein configuring the switching network activates the subset for respective functions of transmitting and receiving to conserve resources by avoiding activation of the plurality of antenna elements (para 0032)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER M BYTHROW/Primary Examiner, Art Unit 3648